Citation Nr: 0204616	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  01-07 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from September 1960 to 
September 1962, and from August 1963 to May 1982.  He died in 
June 2000, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO decision of April 2001 which 
denied claims for service connection for the cause of the 
veteran's death, and for death pension.  The appellant filed 
a motion to have her appeal advanced on the docket, pursuant 
to 38 U.S.C. § 7107 and 38 C.F.R. § 20.900(c); this motion 
was granted in May 2002.


FINDINGS OF FACT

1.  The veteran died years after service.  The immediate 
cause of death was transitional cell carcinoma of the urinary 
bladder, metastatic to liver and lung, and a contributory 
cause of death was heart disease.

2.  Bladder cancer and heart disease were first shown many 
years after service, and were not due to any incident of 
service including herbicide exposure during the veteran's 
service in Vietnam.  

3.  The appellant's income, less allowable expenses, exceeds 
the maximum annual rate of improved death pension for a 
single surviving spouse.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1110, 1116, 1131, 1310 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2001).  

2.  The income criteria for improved death pension benefits 
have not been met.  38 U.S.C.A. §§ 1503, 1541 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

A.  Factual Background

The veteran had active service from September 1960 to 
September 1962, and from August 1963 to May 1982.  He served 
in Vietnam, and his awards and decorations included the 
Purple Heart Medal and the Bronze Star Medal.  During his 
lifetime service connection was not established for any 
disabilities.

Service medical records show that in June 1965, the veteran 
was seen complaining of chest pain with simultaneous back 
pain.  He said he felt the same as when he had pneumonia in 
1961.  Examination was negative, and it was concluded that 
there was no evidence of organic disease.  Three weeks later, 
he was seen with chest soreness.  He had been hit in the 
anterior chest playing football a week earlier.  The 
impression was pectoral muscle strain.  In November 1965, a 
routine chest X-ray was interpreted as showing a borderline 
large heart, which may be secondary to habitus; repeat X-rays 
in full expiration were recommended.  The repeat X-rays taken 
with full expiration were interpreted as normal.  In July 
1968, he complained of tiredness for two weeks.  He did not 
have pain or other symptoms.  He was overweight.  

In December 1970, the veteran was evaluated for a history of 
chest pain lasting about 5 minutes the previous day, and 15 
minutes that evening, with lightheadedness, numbness and 
chills.  He also occasionally noticed a "lump" in the chest 
about the right second interspace at the sternal margin.  On 
examination, the lungs were clear, and the heart was regular 
with no murmur.  There was no palpable or visible lump, 
although he was tender at the costochondral joint of the 
second rib.  X-rays showed the heart to be in the top limits 
of normal size, with a large fat pad peripherally.  The 
impression was pleurodynia and hyperventilation syndrome.  

In February 1974, the veteran was seen complaining of severe 
abdominal pain with numbness and tingling in the extremities.  
On examination, he breathed rapidly, and complained of 
abdominal pain.  A complete blood count did not disclose any 
abnormalities.  He was advised to return the following 
morning; no further records were noted.  A chest X-ray taken 
during a hospitalization from November 1974 to January 1975 
was normal.  

In June 1976, the veteran was seen complaining of chest pain, 
feeling numb all over his body, and dizziness, which started 
a couple of hours earlier.  His blood pressure was 142/84, 
and his pulse was 100 when initially seen; by the time he was 
examined, his blood pressure was 130/76, and his pulse was 
98.  He complained of shortness of breath, and chest pain 
lasting 15 seconds which occurred every 5 to 10 minutes.  He 
said he had become numb over the entire right side for a few 
minutes, including the leg.  On examination, the pulse was 
regular, and the chest clear.  There were no murmurs in the 
heart.  There was pain to pressure over the left anterior 
axillary line and the T6-7 area.  The assessment was 
costochondritis and some panic type concerns.  He was given a 
30 day profile due to costal chondritis.  

In May 1978, he complained of chest pain for six days.  It 
was noted that he had also had this intermittently in the 
past.  He had no history of heart problems.  He smoked 1/2 pack 
per day.  He had sharp intermittent pains, which came in the 
mid-upper chest, the left lateral chest, or the mid-back.  He 
also complained of numbness in the extremities and around the 
mouth, with a tingling sensation currently.  On examination, 
the heart had a normal sinus rhythm with no murmur, rub or 
thrill.  The lungs were clear.  The assessment was chest pain 
of questionable etiology, doubt cardiopulmonary disease, and 
obesity.  On a period examination in March 1979, the veteran 
reported that he did not have pain or pressure in his chest.   

The retirement examination in February 1982 noted the heart 
to be normal.  A chest X-ray was normal.  Laboratory findings 
reported glucose of 143, cholesterol of 264, and 
triglycerides of 174.  Complaints in April 1982, which 
included "chest," were attributed to an upper respiratory 
infection.  

After service, clinical records show the veteran's treatment 
at the Cooper Clinic from November 1996 to March 2000; St. 
Edward Mercy Medical Center from September 1998 to June 2000; 
and University of Arkansas Medical School (UAMS) from April 
1999 to August 1999.  These records show that in September 
1998, the veteran underwent cardiac catheterization which 
disclosed atherosclerotic coronary artery disease with 
severely reduced left ventricular function.  He was also 
noted to have gross hematuria, thought to be prostatitis; 
evaluation was postponed until after coronary artery bypass 
graft (CABG).  CABG was performed in September 1998.  
Postoperatively, he had a mild heart attack.  Follow-up 
records show atrial fibrillation and congestive heart 
failure.  In December 1998, he again had gross hematuria, and 
cystoscopy disclosed bladder cancer.  In January 1999, he 
underwent a transurethral resection of the bladder tumor.  
However, in June 1999, a computerized tomography (CT) scan 
disclosed muscle invasive transitional cell carcinoma of the 
bladder.  There were no masses seen in the lung bases.  In 
September 1999, the cancer was noted to have metastasized to 
the liver.  A chest X-ray did not disclose any pulmonary 
nodules.  A chest X-ray in March 2000 revealed the lungs to 
be clear of infiltrates.  However, according to a June 2000 
hospital report, it was noted that a CT scan in May 2000 had 
disclosed multiple pulmonary metastases, and he was admitted 
to hospice care.  

The veteran died during the June 2000 hospitalization.  He 
was 56 years old at the time of death.  The death certificate 
lists the immediate cause of death as transitional cell 
carcinoma of the urinary bladder, metastatic to liver and 
lung, and recurrent in pelvis.  The approximate interval 
between onset of this condition and death was listed as 1.5 
years.  Listed as other significant conditions contributing 
to death, but not resulting in the underlying cause, were 
coronary artery disease, status post myocardial infarction 
with low cardiac ejection fraction; congestive heart failure; 
anemia; and malnutrition.  

A claim for compensation benefits completed in June 2000, 
which was not received until after his death, noted that he 
had first been treated for cancer of the lungs, bladder and 
liver in November 1998, and for heart problems in the summer 
of 1997.

B.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the appellant has been informed of the 
evidence necessary to substantiate her claim for service 
connection for the cause of the veteran's death.  Pertinent 
medical records have been obtained, and she has not 
identified specific additional relevant evidence which might 
substantiate her claim.  A VA opinion is not warranted given 
the facts presented.  Accordingly, the notice and duty to 
assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  

Dependency and Indemnity Compensation may be paid to certain 
survivors of a veteran who died of a service-connected 
disability.  To establish service connection for the cause of 
the veteran's death, it must be shown that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for certain chronic 
diseases, including organic heart disease and malignant 
tumors, which are manifest to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In the case of a veteran who served in the Republic of 
Vietnam during the Vietnam era, service connection will be 
presumed for respiratory cancers which becomes manifest to a 
compensable degree at any time after service, based on 
presumed exposure to herbicide agents (e.g., Agent Orange) in 
Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  

The veteran had over 20 years of service ending with 
retirement in 1982.  He died in 2000 of bladder cancer which 
had metastasized to the liver and lungs.  Contributing to 
death was heart disease.  However, neither heart disease nor 
bladder cancer was shown until 1998.  

The appellant contends that the veteran's death may be 
related to exposure to Agent Orange during service in 
Vietnam.  However, neither bladder cancer nor heart disease 
is among the diseases listed in the law for presumptive 
service connection based on Agent Orange exposure, and the 
appellant has not presented competent evidence of actual 
direct causation due to Agent Orange exposure.  See  Combee 
v. Brown, 3 F.3d 1039 (Fed. Cir. 1994).  The appellant, as a 
layman, does not have competence to give a medical opinion on 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Moreover, although lung cancer is presumptively associated 
with Agent Orange exposure, the veteran did not have primary 
lung cancer, but, rather, bladder cancer which had spread to 
the lung.  

It is also contended that the veteran's chest pains, 
numbness, and high cholesterol shown in service represented 
the onset of heart disease.  It was requested that a medical 
opinion be obtained to address this question.  However, the 
episodes of chest pain in service were evaluated at the time, 
and not attributed to cardiac disease.  Further, the evidence 
does not show, nor does the appellant contend, that heart 
disease was diagnosed until many years later.  A borderline 
large heart suspected from a routine chest X-ray in service 
was found on follow-up to be normal, and all subsequent chest 
X-rays in service were normal.  The elevated cholesterol and 
triglycerides shown at separation were merely findings; the 
presence of a risk factor alone, without evidence of disease, 
is not sufficient to establish service connection.  Heart 
disease was first shown years after service and has not been 
medically linked to service. 

In sum, the primary cause of the veteran's death (bladder 
cancer) and the contributory cause of his death (heart 
disease) began years after service, were not caused by any 
incident of service, and must be considered non-service-
connected.  Thus there is no basis for service connection for 
the cause of his death.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  



II.  Death Pension

The veteran's surviving spouse filed a claim for death 
pension, and the RO denied her claim on the basis of 
excessive income. 

The file shows the appellant has been informed of the 
evidence necessary to substantiate this claim, and the RO has 
made reasonable efforts to obtain pertinent evidence.  
Accordingly, the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

In order to receive death pension benefits as a surviving 
spouse, the appellant must be the surviving spouse of a 
veteran who had the requisite wartime service, and her income 
must be less than the statutory maximum rate of death 
pension.  38 U.S.C.A. § 1541.  A surviving spouse who meets 
these requirements will be paid the maximum rate of death 
pension, reduced by the amount of her countable income.  
38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining income 
for this purpose, payments of any kind from any source are 
counted as income during the 12-month annualization period in 
which received unless specifically excluded.  38 U.S.C.A. § 
1503; 38 C.F.R. § 3.271.  Exclusions from income include the 
expenses of the veteran's last illness and burial and for the 
veteran's just debts (debts not incurred to secure real or 
personal property), if paid by the appellant.  38 C.F.R. § 
3.272(h).  Such expenses may be deducted only for the 12-
month annualization period in which they were paid.  
38 C.F.R. § 3.272(h).  Exclusions from income do not include 
Social Security disability benefits.  38 C.F.R. § 3.272.  

In her application filed in July 2000, the appellant reported 
that her only income consisted of Social Security benefits in 
the monthly amount of $637, and that she expected to receive 
$15,000 in life insurance.  She reported deductible expenses 
of $3,600 in funeral and burial expenses.  According to a 
report of contact dated in August 2000, the appellant 
reported that she had not received the life insurance because 
of a dispute about pre-existing conditions, and that she had 
only paid part of the funeral expenses.  Receipts 
subsequently received from the funeral home show that she 
paid $79 in funeral expenses.  Other debts reported by the 
appellant have not shown to have been paid.  

For the 12-month period beginning in December 1999, the 
maximum annual rate of pension for a surviving spouse without 
dependents was $6,026.  Effective in December 2000, this 
amount was raised to $6,237.  The appellant's monthly income 
of $627 results in an annual income of $7,644; reduced by the 
amount of the funeral expenses paid by the appellant, this 
still leaves $7,565 in annual income, which exceeds the 
maximum allowable rate.  

Notwithstanding the appellant's assertions that she is in a 
precarious financial situation due to her husband's death, 
the maximum countable income is set by statute, which the 
Board is not free to disregard.  The relevant facts are not 
in dispute, and it is the law which determines the outcome of 
this case.  The appellant is not entitled to death pension 
benefits because of excess countable income; as a matter of 
law, the claim must be denied.  Sabonis v. Brown, 6 Vet.App. 
426 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to death pension benefits is denied.

		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

